Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The limitation of “high impact event” on claim 15 line 2 do not have sufficient antecedent basis from claim 11.  The examiner assumes that the applicant is referring to the high impact event of claim 14.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 9, 11-13 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kachline US 20130200058  and further in view of Vuong US 20100291977
Claims 1, 11:  The Kachline reference provides a teaching of a welding torch comprising:
A display (see paragraph 34 display device 250 and FIG. 3 item 326)
The Kachline reference is silent on the teaching of a sensor configured to detect a motion associated with the welding torch, wherein the display is activated in response to the motion sensor detecting the motion.  However, the Vuong reference provides a teaching of a sensor configured to detect a motion associated with the device, wherein the display is activated in response to the motion sensor detecting the motion (see col. paragraph 64 motion sensing device).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Kachline reference with the feature of sensor configured to detect a motion associated with the welding torch, wherein the display is activated in response to the motion sensor detecting the motion, as taught by the Vuong reference, in order to reduce the power consumption of the device when it is not use (see paragraph 3).  
Claims 2, 12:  The Kachline reference is silent on the teaching that the the sensor comprises an accelerometer, a gyroscope, or a magnetometer.  However, the Vuong reference provides a teaching of that the the sensor comprises an accelerometer (see paragraph 64).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Kachline reference with the feature of that the the sensor comprises an accelerometer, in order to improve energy efficiency of the device (see paragraph 84). 
Claims 3, 13:  The Kachline reference is silent on the teaching of wherein the sensor comprises an accelerometer and the display of the welding torch is activated after the accelerometer detects a linear acceleration of the welding torch.
However, the Vuong reference provides a teaching of wherein the sensor comprises an accelerometer (see paragraph 64 activation sensor is an accelerometer) and the display of the welding torch is activated after the accelerometer detects a linear acceleration of the welding torch (see paragraph 64 ).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Kachline reference with the feature of wherein the sensor comprises an accelerometer and the display of the welding torch is activated after the accelerometer detects a linear acceleration of the welding torch, in order to improve energy efficiency of the device (see paragraph 84).
Claim 9, 19:   The Kachline reference is silent on the teaching of comprising control circuitry configured to activate the display by waking the display from a sleep mode or a screen saver mode.
However, the Vuong reference provides a teaching of comprising control circuitry configured to activate the display by waking the display from a sleep mode or a screen saver mode (see paragraph 63).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Kachline reference with the feature of comprising control circuitry configured to activate the display by waking the display from a sleep mode or a screen saver mode, as taught as VUong, in order to improve energy efficiency of the device (see paragraph 84).

Allowable Subject Matter
Claims 4-8, 10, 14, 17-18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J UTAMA whose telephone number is (571)272-1676. The examiner can normally be reached 9:00 - 17:30 Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J UTAMA/Primary Examiner, Art Unit 3715